Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on May 12, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 7 and 9 for having the following informalities. Appropriate correction is required.
(1) Claims 7 and 9 each refer back to “the document object model,” but their respective parent claims already specify that the document object model should be referred to by its acronym, “DOM.” Therefore, claims 7 and 9 should be amended to use the defined acronym “DOM,” rather than spelling out the full name of the term.
(2) Claim 9 lacks antecedent basis for “The device of claim 1.” This appears to be a typographical error in which the Applicant likely meant for claim 9 to depend from claim 8 rather than claim 1. The Examiner recommends correcting claim 9 by amending it to depend from claim 8, and in order to promote compact prosecution, the Examiner will treat claim 9 as though it depends from claim 8 for purposes of determining patentability under 35 U.S.C. §§ 101–103 and 112. See MPEP § 2176.06.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 3 and 17 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to disclose “an element” of the DOM itself “that alters browser functionality when the automated script is initiated to perform one or more interactions with the page loaded in the browser application.” To the contrary, the specification merely discusses “an automated script”—which is clearly something separate from the DOM and its elements—that “may introduce accessibility challenges that relate to . . . confusion and/or disorientation (e.g., altering or disabling normal browser functionality and/or triggering actions that the user may be unaware of).” (Spec. ¶ 13).
In other words, claims 3 and 17 erroneously claim that there may elements in the underlying DOM (i.e. the content of the webpage itself) that “alter browser functionality,” when the written description only says that the automated script is capable of making such an alteration. Furthermore, since the written description never mentions a DOM element capable of altering browser functionality, it cannot possibly describe parsing the DOM to identify such an element.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	REIMERS AND JADHAV TEACH CLAIMS 1, 2, 4–8, 11, AND 12.
Claims 1, 2, 4–8, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0004398 A1 (hereafter “Reimers”) in view of 2016/0261475 A1 (hereafter “Jadhav”).
Claim 1
Reimers teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: 
“FIG. 7 illustrates an example non-transitory machine-readable medium 770 to provide an audio presentation consistent with the disclosure. A processing resource 744 may execute instructions stored on the non-transitory machine readable medium 770.” Reimers ¶ 40.
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“The example medium 770 can also store instructions 772 executable by a processing resource 744 to receive a first touch signal from the GUI corresponding to the first input source.” Reimers ¶ 41. Here, the claimed page corresponds to Reimers’s “GUI,” while the one or more elements correspond to Reimers’s first input source. 
Reimers’s GUI falls within the scope of a page rendered by an application because the GUI “is a type of user interface that allows users to interact with electronic devices through graphical icons and visual indicators such as input sources,” Reimers ¶ 10, e.g., the page shown in FIG. 1. See Reimers ¶ 14. Likewise, the one or more elements correspond to Reimers’s first input source because the input sources are readable by a screen reader. For example, as shown in FIG. 1, each of the input sources 106 in the first panel include text, and a screen reader application is configured to “provid[e] an audio presentation of the input sources 106-1 . . . 106-N.” Reimers ¶ 17; see also Reimers ¶ 13 (“A speech reader can provide audio presentations in a manner alternative to, or in addition to, visual presentations.”).
insert an explanatory element into the page that is readable by the screen reader application 
“The example medium 770 stores instructions 774 executable by a processing resource 744 to, responsive to an assigning of [a] negative index value to the first input source, generate a second panel of the GUI, wherein the second panel of the GUI includes a second input source and wherein the second input source is assigned a positive index value.” Reimers ¶ 41. “The assigning of the first (positive) index value can result in the processing resource, responsive to traversing the first index value, providing, via the speech reader 446 associated with the computing system 400, an audio presentation of data describing the second input source assigned the first index value.” Reimers ¶ 28.
while an automated script is executing on the device;
“A processing resource 744 may execute instructions stored on the non-transitory machine readable medium 770.” Reimers ¶ 40. 
modify 
“The example medium 770 stores instructions 773 executable by a processing resource 744 to, responsive to a receipt of the first touch signal, assign a negative index value to the first input source.” Reimers ¶ 41. 
to make the text inaccessible to the screen reader application 
“The speech reader can follow the order of assigned index values and disregard the input source assigned the negative value.” Reimers ¶ 13.
and to make text associated with the explanatory element accessible to the screen reader application;
Likewise, as explained above, assigning the first (positive) index value “can result in the processing resource, responsive to traversing the first index value, providing, via the speech reader 446 associated with the computing system 400, an audio presentation of data describing the second input source assigned the first index value.” Reimers ¶ 28.
Remiers’s medium and instructions thereon differ from the claimed medium in two respects. First, Reimers does not explicitly say whether its GUI is a “browser” application, and second, Reimers does not explicitly say whether the page rendered by its GUI is associated with a DOM. As a consequence of this second difference, Reimers does not explicitly disclose modifying a DOM associated with the page, or providing information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements and the explanatory element based on the information related to the original state of the DOM and the modified DOM.
Jadhav, however, teaches computer executable instructions configured to:
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance form the user device 104.” Jadhav ¶ 39. And, system 102 is also configured to analyze the webpage to ensure its content is screen reader-compatible. See Jadhav ¶¶ 84 and 86–88.
… a document object model (DOM) associated with the page 
“In one embodiment, the source code [of the webpage] may be written in programming languages such as HTML, CSS, Java Script and DOM.” Jadhav ¶ 42.
and provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements and the explanatory element based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Reimers’s GUI. One would have been motivated to combine Jadhav with Reimers because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 2
Reimers and Jadhav teach the non-transitory computer-readable medium of claim 1, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
initiate the automated script to perform an interaction with the browser application when the browser application is executing on the device.
A processing resource 744 may execute instructions stored on the non-transitory machine readable medium 770.” Reimers ¶ 40. “The example medium 770 stores instructions 771 executable by a processing resource 744 to assign a positive index value to a first input source of a first panel of a GUI.” Reimers ¶ 41.
Claim 4
Reimers and Jadhav teach the non-transitory computer-readable medium of claim 1, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
associate an element, of the one or more elements, with an attribute having a negative value 
“The example medium 770 stores instructions 773 executable by a processing resource 744 to, responsive to a receipt of the first touch signal, assign a negative index value to the first input source.” Reimers ¶ 41. 
to cause the element to be omitted from a sequence of elements that are navigable using a keyboard.
“The speech reader can follow the order of assigned index values and disregard the input source assigned the negative value.” Reimers ¶ 13.
Claim 5
Reimers and Jadhav teach the non-transitory computer-readable medium of claim 1, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
associate the explanatory element with an attribute having a value to cause the explanatory element to be first in a sequence of elements that are navigable using a keyboard.
“The second input source of the second panel, on the other hand, is assigned the first index value, which can be a positive index value. The assigning of the first (positive) index value can result in the processing resource, responsive to traversing the first index value, providing, via the speech reader 446 associated with the computing system 400, an audio presentation of data describing the second input source assigned the first index value.” Reimers ¶ 28.
Claim 6
Reimers and Jadhav teach the non-transitory computer-readable medium of claim 1, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
parse the DOM to identify focusable elements that are navigable using a keyboard.
“Each input source is assigned an index value, where an index value signals whether an input source is focusable and/or selectable.” Reimers ¶ 11. Although Reimers does not explicitly say whether it learns the index value using a DOM, recall that the present rejection is based on the combination of Jadhav with Reimers, which includes modifying Reimers to work with a GUI specified in a DOM, as taught by Jadhav.
Claim 7
Reimers and Jadhav teach the non-transitory computer-readable medium of claim 1, wherein: 
the one or more elements further include an interactive element, and the document object model is further modified to make the interactive element be non-interactive.
“In some examples, the memory resource 542 may store instructions 550 which may be executed by the processing resource 544 to prevent a screen reader associated with the computing system from providing an audio presentation of data describing the first input source that has been assigned the second index value, wherein the second index value can be a negative value.” Reimers ¶ 33.
Claim 8
Reimers teaches
A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: 
“As shown in FIG. 5, the computing system 500 includes a processing resource 544 and a memory resource 542.” Reimers ¶ 29.
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“[T]he memory resource 542 may store instructions 550 which may be executed by the processing resource 544 to assign a first index value to a first input source of a first panel of a GUI.” Reimers ¶ 31. “The assigning of the first (positive) index value can result in the processing resource, responsive to traversing the first index value, providing, via the speech reader 446 associated with the computing system 400, an audio presentation of data describing the second input source assigned the first index value.” Reimers ¶ 28.
It should be understood that the claimed browser and its page correspond to Reimers’s “GUI” respectively rendering panels therein. The one or more elements fall within the scope of Reimers’s first input source because Reimers’s input sources are readable by a screen reader. For example, as shown in FIG. 1, each of the input sources 106 in the first panel include text, and a screen reader application is configured to “provid[e] an audio presentation of the input sources 106-1 . . . 106-N.” Reimers ¶ 17; see also Reimers ¶ 13 (“A speech reader can provide audio presentations in a manner alternative to, or in addition to, visual presentations.”).
modify a document 
“At block 555, the memory resource 542 may store instructions 550 which may be executed by the processing resource 544 to assign a second index value to the first input source responsive to generating the second panel.” Reimers ¶ 32. 
to make the text inaccessible to the screen reader application based on an automated script executing on the device;
“In some examples, the memory resource 542 may store instructions 550 which may be executed by the processing resource 544 to prevent a screen reader associated with the computing system from providing an audio presentation of data describing the first input source that has been assigned the second index value, wherein the second index value can be a negative value.” Reimers ¶ 33.
Reimers does not appear to explicitly disclose whether its GUI or its underlying page elements are represented as a DOM. Reimers also does not appear to explicitly “provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements based on the information related to the original state of the DOM and the modified DOM.”
Jadhav, however, teaches that the underlying page being modified may be so accessed via a document object model (DOM), see Jadhav ¶ 42, and further teaches a computer instruction to:
provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Reimers’s GUI. One would have been motivated to combine Jadhav with Reimers because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 11
Reimers and Jadhav teach the device of claim 8, wherein the one or more processors are further configured to: 
parse the DOM to identify an element, of the one or more elements, that causes user disorientation when the automated script is initiated to perform one or more interactions with the page.
“Confusion can occur when the speech reader provides audio presentations describing data that is irrelevant relative to the purpose the computing system is being used. For example, a speech reader providing an audio presentation concerning color printing can be confusing after a selection of an input source related to black and white printing has already been selected. As such, the current disclosure puts forth a system, a method, and a non-transitory machine readable medium for a speech reader to provide audio presentations that are not confusing.” Reimers ¶ 9.
Claim 12
Reimers and Jadhav teach the device of claim 8, wherein the one or more processors are further configured to: 
parse the DOM to identify a focusable element, of the one or more elements, that is navigable using a keyboard.
“Alternatively”—i.e., in addition to the element being focusable by touch—“a ‘Tab’ button could be pressed on a keyboard associated with the computing device, thereby causing focus to shift from one input source to another.” Reimers ¶ 16.
II.	DIETL AND JADHAV TEACH CLAIMS 8–10, 12, 13, 15, 16, 18, AND 19.
Claims 8–10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0150075 A1 (hereafter “Dietl”) in view of Jadhav.
Claim 8
Dietl teaches:
A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: 
“The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions of the invention by operating on input data and generating output.” Dietl ¶ 53. “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both.” Dietl ¶ 54.
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“Initially, when a page is loaded, an element that is the starting point of navigation on the page gets the focus. To distinguish the element on the page that has focus, it may be referred to as the target element. The initial target element, like all target elements, has a corresponding to a position within the DOM tree. Information about the target element can be retrieved using DOM calls on the page.” Dietl ¶ 22.
modify a document object model (DOM) associated with the page to make the text inaccessible to the screen reader application based on an automated script executing on the device;
“A first placeholder control 116 (‘P1’) and a second placeholder control 118 (‘P2’) are added to the displayed page (step 202).” Dietl ¶ 21. As with any other element added to a displayed page, the cliest may do this by using a DOM API to access and manipulate a DOM tree representation of the elements in the parsed HTML document. Dietl ¶ 20.
Having modified the DOM to include the placeholder elements, a section of the computer program called the placeholder manager “receives all navigation input and programmatically sets focus on actual page elements or on placeholder controls, bypassing that aspect of the operation of the browser, and maintaining its own model of the user's focus on the page.” Dietl ¶ 24 (emphasis added). In cases where the placeholder manager sets the focus on the placeholder controls (rather than the actual page element), the placeholder manager effectively makes the actual element intended for focus inaccessible by stealing away its focus, and instead giving the focus to the one of the placeholder elements. See Dietl ¶¶ 26 and 46; see also Dietl Abstract (“in response to a user command directing the focus to consecutive target elements of the web page, [the method and apparatus] assign[s] information related to each target element to a placeholder control and provid[es] a screen reader with access to the placeholder control as the element having focus.”).
Dietl does not appear to explicitly “provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements based on the information related to the original state of the DOM and the modified DOM.”
Jadhav, however, teaches that the underlying page being modified may be so accessed via a document object model (DOM), see Jadhav ¶ 42, and further teaches a computer instruction to:
provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Dietl’s webpage. One would have been motivated to combine Jadhav with Dietl because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 9
Dietl and Jadhav teach the device of claim 1 (or claim 8), 
wherein the automated script has permission to read and modify content of the page using one or more application program interfaces of the document object model.
“As shown in FIG. 2, when a page is received in a client it is processed (step 200). In one implementation, the markup language portions of the page are processed and the page is made available for manipulation and processing through Document Object Model (DOM) interfaces,” or more specifically, “DOM APIs.” Dietl ¶ 20.
Claim 10
Dietl and Jadhav teach the device of claim 8, 
wherein the DOM represents the page using a tree structure, and wherein each branch in the tree structure ends in a node, and each node contains one or more objects.
“The DOM (e.g., HTML DOM) represents documents as a hierarchy of nodes, which can be referred to as the DOM tree. Using the DOM API, script code running in a browser can access and manipulate a parsed HTML or XML document. In the present example implementation, a DOM tree represents the user interface elements of a page received in the browser.” Dietl ¶ 20. Each element represented as a DOM node likewise include information (the claimed objects) that can be retrieved using DOM calls on the page. Dietl ¶ 22.
Claim 12
Dietl and Jadhav teach the device of claim 8, wherein the one or more processors are further configured to: 
parse the DOM to identify a focusable element, of the one or more elements, that is navigable using a keyboard.
“As the user navigates through the page, using the tab keys of the keyboard, for example, in forward or backward direction, the focus moves among the user interface elements on the page . . . . In one implementation, the placeholder manager receives all navigation input.” Dietl ¶¶ 23–24.
Claim 13
Dietl and Jadhav teach the device of claim 8, 
wherein the text readable by the screen reader application is defined in one or more of an attribute that describes a content element or a section between an opening tag and a closing tag of the content element.
The next target element (or any element in such a webpage) may be “of the type <input type=‘text’ … >.” Dietl ¶ 30; see also ¶¶ 38–39.“For example, focus can move to an InputField control,” the implementation of which “specifies that specific text should be read, according to the properties of the specific control.” Dietl ¶ 45.
Claim 15
Dietl teaches a method, comprising: 
identifying, by a device and in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
By way of background, FIG. 2 illustrates a method performed “when a page is received in a client.” Dietl ¶ 20. The page is rendered by a browser application at the client, see Dietl ¶¶ 16–17. In any case, as part of the method, “[a] placeholder manager identifies the next target element on the page (step 206), i.e., the element that will next have focus.” Dietl ¶ 25. In at least some instances, the next target element (or any element in such a webpage) may be “of the type <input type=‘text’ … >,” Dietl ¶ 30; see also ¶¶ 38–39, and thus may include “specific text [that] should be read” by the screen reader. Dietl ¶ 45.
inserting, by the device, an explanatory element into the page that is readable by the screen reader application while an automated script is executing on the device;
While the code that executes the method of FIG. 2 is so executing, the code for step 202 causes “[a] first placeholder control 116 (‘P1’) and a second placeholder control 118 (‘P2’) [to be] added to the displayed page.” Dietl ¶ 21. “The placeholder controls 116, 118 support . . . presentation of their content to a screen reader.” Dietl ¶ 21.
modifying, by the device, a document object model (DOM) associated with the page to make text associated with the explanatory element accessible to the screen reader application;
In order to insert the placeholder controls, the browser uses a DOM API to manipulate the DOM associated with the page, modifying its hierarchy of nodes to include the placeholder elements. See Dietl ¶ 20.
Dietl does not appear to explicitly disclose the step of “providing, by the device, information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the explanatory element and the one or more elements.”
Jadhav, however, teaches a method comprising:
providing, by the device, information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the explanatory element and the one or more elements.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Dietl’s webpage. One would have been motivated to combine Jadhav with Dietl because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 16
Dietl, as combined with Jadhav, teaches the method of claim 15, 
wherein the DOM represents the page using a tree structure, and wherein each branch in the tree structure ends in a node, and each node contains one or more objects.
“The DOM (e.g., HTML DOM) represents documents as a hierarchy of nodes, which can be referred to as the DOM tree. Using the DOM API, script code running in a browser can access and manipulate a parsed HTML or XML document. In the present example implementation, a DOM tree represents the user interface elements of a page received in the browser.” Dietl ¶ 20. Each element represented as a DOM node likewise include information (the claimed objects) that can be retrieved using DOM calls on the page. Dietl ¶ 22.
Claim 18
Dietl, as combined with Jadhav, teaches the method of claim 15, further comprising: 
parsing the DOM to identify focusable elements 
“A user interface element on the page gets the focus (step 204). Initially, when a page is loaded, an element that is the starting point of navigation on the page gets the focus. To distinguish the element on the page that has focus, it may be referred to as the target element. The initial target element, like all target elements, has a corresponding to a position within the DOM tree. Information about the target element can be retrieved using DOM calls on the page.” Dietl ¶ 22.
that are navigable using a keyboard.
“As the user navigates through the page, using the tab keys of the keyboard, for example, in forward or backward direction, the focus moves among the user interface elements on the page . . . . In one implementation, the placeholder manager receives all navigation input.” Dietl ¶¶ 23–24.
Claim 19
Dietl, as combined with Jadhav, teaches the method of claim 15, 
wherein the text readable by the screen reader application is defined in one or more of an attribute that describes a content element or a section between an opening tag and a closing tag of the content element.
The next target element (or any element in such a webpage) may be “of the type <input type=‘text’ … >.” Dietl ¶ 30; see also ¶¶ 38–39.“For example, focus can move to an InputField control,” the implementation of which “specifies that specific text should be read, according to the properties of the specific control.” Dietl ¶ 45.
III.	REIMERS, JADHAV, AND PALLETT TEACH CLAIM 14.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Reimers and Jadhav as applied to claim 8 above, and further in view of John Pallett, Improving Autoplay in Chrome, https://www.blog.google/​products/chrome/​improving-​autoplay-chrome (May 3, 2018) (“Pallett”).
Claim 14
Reimers and Jadhav teach the device of claim 8, although neither one’s processors are further configured to detect multimedia and/or make the multimedia inaccessible to the screen reader application.
Pallett, however, teaches a system with one or more processors that are configured to:
detect multimedia that the page is configured to automatically play; and make the multimedia inaccessible to the screen reader application.
As of May 3, 2018, the Google® Chrome® browser includes “a new policy on Chrome desktop to block unwanted autoplays.” Pallett 1. This policy detects any autoplaying multimedia that is not on a white-listed website and blocks the multimedia. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Chrome’s autoplay-blocking policy in Reimers’s GUI, thereby detecting and making inaccessible any multimedia that a page is configured to automatically play. One would have been motivated to combine Pallett with Reimers and Jadhav because users dislike autoplaying multimedia, so much so that Google has found “a significant number of autoplays are paused, muted, or have their tab closed within six seconds by people who don’t want them.” Pallett 1. 
IV.	DEITL, JADHAV, AND PALLETT TEACH CLAIMS 14 AND 20. 
Claims 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Reimers and Jadhav as applied to claims 8 and 15 above, and further in view of Pallett.
Claim 14
Dietl and Jadhav teach the device of claim 8, although neither one’s processors are further configured to detect multimedia and/or make the multimedia inaccessible to the screen reader application.
Pallett, however, teaches a system with one or more processors that are configured to:
detect multimedia that the page is configured to automatically play; and make the multimedia inaccessible to the screen reader application.
As of May 3, 2018, the Google® Chrome® browser includes “a new policy on Chrome desktop to block unwanted autoplays.” Pallett 1. This policy detects any autoplaying multimedia that is not on a white-listed website and blocks the multimedia. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Chrome’s autoplay-blocking policy in Dietl’s browser, thereby detecting and making inaccessible any multimedia that a page is configured to automatically play. One would have been motivated to combine Pallett with Dietl and Jadhav because users dislike autoplaying multimedia, so much so that Google has found “a significant number of autoplays are paused, muted, or have their tab closed within six seconds by people who don’t want them.” Pallett 1. 
Claim 20
Dietl and Jadhav teach the method of claim 15, although neither one further teaches detecting multimedia and/or making the multimedia inaccessible to the screen reader application.
Pallett, however, teaches a method comprising: 
detecting multimedia that the page is configured to automatically play; and making the multimedia inaccessible to the screen reader application.
As of May 3, 2018, the Google® Chrome® browser includes “a new policy on Chrome desktop to block unwanted autoplays.” Pallett 1. This policy detects any autoplaying multimedia that is not on a white-listed website and blocks the multimedia. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Chrome’s autoplay-blocking policy in Dietl’s browser, thereby detecting and making inaccessible any multimedia that a page is configured to automatically play. One would have been motivated to combine Pallett with Dietl and Jadhav because users dislike autoplaying multimedia, so much so that Google has found “a significant number of autoplays are paused, muted, or have their tab closed within six seconds by people who don’t want them.” Pallett 1. 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 7
Claims 1, 2, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,656,955 (hereafter “Patented Claims”) in view of Jadhav. 
Patented Claim 12 recites each and every limitation recited in instant claims 1, 2, and 7. Note that in the case of instant claim 7, Patented Claim 12 inherits the “interactive element” from its parent, Patented Claim 7, which has a “first element” that includes “an attribute that causes the first element to be navigable using a keyboard,” thereby making it an “interactive element” within the meaning of pending claim 7.
In any case, Patented Claim 12 does not mention the document object model (DOM), let alone using the DOM to modify the webpage.
Jadhav, however, teaches computer executable instructions configured to:
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance form the user device 104.” Jadhav ¶ 39. And, system 102 is also configured to analyze the webpage to ensure its content is screen reader-compatible. See Jadhav ¶¶ 84 and 86–88.
… a document object model (DOM) associated with the page 
“In one embodiment, the source code [of the webpage] may be written in programming languages such as HTML, CSS, Java Script and DOM.” Jadhav ¶ 42.
and provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements and the explanatory element based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Patented Claim 12. One would have been motivated to combine Jadhav with Patented Claim 12 because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 8
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,656,955 (hereafter “Patented Claims”) in view of Jadhav. 
Patented Claim 5 recites each and every limitation recited in instant claim 8, but Patented Claim 5 does not mention the document object model (DOM), let alone using the DOM to modify the webpage.
Jadhav, however, teaches computer executable instructions configured to:
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance form the user device 104.” Jadhav ¶ 39. And, system 102 is also configured to analyze the webpage to ensure its content is screen reader-compatible. See Jadhav ¶¶ 84 and 86–88.
… a document object model (DOM) associated with the page 
“In one embodiment, the source code [of the webpage] may be written in programming languages such as HTML, CSS, Java Script and DOM.” Jadhav ¶ 42.
and provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements and the explanatory element based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Patented Claim 5. One would have been motivated to combine Jadhav with Patented Claim 5 because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
Claim 15
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,656,955 (hereafter “Patented Claims”) in view of Jadhav. 
Patented Claim 16 recites each and every limitation recited in instant claim 8, but Patented Claim 16 does not mention the document object model (DOM), let alone using the DOM to modify the webpage.
Jadhav, however, teaches computer executable instructions configured to:
identify, in a page rendered by a browser application, one or more elements that include text readable by a screen reader application;
“At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance form the user device 104.” Jadhav ¶ 39. And, system 102 is also configured to analyze the webpage to ensure its content is screen reader-compatible. See Jadhav ¶¶ 84 and 86–88.
… a document object model (DOM) associated with the page 
“In one embodiment, the source code [of the webpage] may be written in programming languages such as HTML, CSS, Java Script and DOM.” Jadhav ¶ 42.
and provide information related to an original state of the DOM and the modified DOM to another device configured to derive one or more accessibility criteria for modifying the one or more elements and the explanatory element based on the information related to the original state of the DOM and the modified DOM.
As shown in FIG. 3, a system 102 is provided “for performing accessibility testing of a webpage.” Jadhav ¶ 39. “At block 302, the system 102 accepts a URL link or an HTML code of the webpage that is to be tested for accessibility compliance from the user device 104.” Jadhav ¶ 39. Thus, Jadhav’s “system 102 is understood to be the claimed “other device” to which the HTML code of a page is provided (from user device 104).
“At block 306, the system 102 identifies a first set of accessibility guidelines based on the accessibility standard and the level of conformance that are specified by the user at step 304,” Jadhav ¶ 41, i.e., the accessibility criteria to be updated. Then, “[a]t block 310,” after scanning all of the elements on the page, “a second set of accessibility guidelines is determined from the first set of elements, based upon the set of elements present in the webpage and the set of common guidelines applicable to all the webpage's of the web application.” Jadhav ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Jadhav’s accessibility testing server in conjunction with Patented Claim 16. One would have been motivated to combine Jadhav with Patented Claim 16 because “it is difficult to determine which tool or a combination of tools should be used to test any particular checkpoint in order to gain maximum efficiency in the process of accessibility testing of a particular webpage.” Jadhav ¶ 9.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176